Case 3:19-cv-04753-AET-TJB Document 17-3 Filed 02/20/19 Page 1 of 3 PageID: 1055




                   EXHIBIT 
                     C 
Case 3:19-cv-04753-AET-TJB Document 17-3 Filed 02/20/19 Page 2 of 3 PageID: 1056


                                                       United States Department of State
                                                       Bureau of Political-Milita,y Affairs
                                                       Directorate q/Defense Trade Controls
                                                       Wasfongton, D.C. 20522-0112


                                                                           July 27, 2018

 Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
 c/o Mr. Matthew A. Goldstein
 Snell & Wilmer
 One South Church Avenue
 Suite 1500
 Tucson, AZ 85701-1630

 RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release

 Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:

        This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
 matter of Defense Distributed, et al., v. US. Department of State, et al., No. 15-cv-372-RP
 (W.D. Tx.) (hereinafter referred to as "Defense Distributed'). As used in this letter,

        - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
        Second Amended Complaint in Defense Distributed.
        - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
        Plaintiffs' Second Amended Complaint in Defense Distributed.
        - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
        Amended Complaint in Defense Distributed.

         The Department understands that Defense Distributed submitted the Published Files,
 Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
 Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
 release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13). It is our
 further understanding that DOPSR did not make a determination on the eligibility of these files
 for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
 regarding public release of these files.
Case 3:19-cv-04753-AET-TJB Document 17-3 Filed 02/20/19 Page 3 of 3 PageID: 1057


         I advise you that for the purposes ofIT AR § 125 .4(b )( 13), the Department of State is a
 cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
 approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
 CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
 technical data approved for public release by the cognizant U.S. government department or
 agency is not subj ect to the licensing requirements of the IT AR.

                                                        Sincerely,




                                                        Acting Deputy Assistant Secretary for the
                                                        Directorate of Defense Trade Controls




                                                  2
